DAVIS, Chief Judge.
Chris Nenov, the Father, challenges the trial court’s order granting the motion filed by Katya Nacheva, the Mother, seeking permission to travel outside the United States with the parties’ minor child. The Father also challenges the court’s order, entered the same day, denying his motion to enforce the supplemental final judgment of dissolution of the parties’ marriage. We dismiss as moot the portion of this appeal challenging the order granting permission to travel. Additionally, we affirm without comment the trial court’s order denying the motion to enforce the judgment.
Dismissed in part; affirmed in part.
VILLANTI and BLACK, JJ„ Concur.